Citation Nr: 1450279	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability, claimed as chronic prostatitis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for a prostate disability, claimed as prostate cancer, to include as due to herbicide exposure.

4. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2012.  A transcript of that hearing is associated with the claims file.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System contains a copy of Internet message board posts dated in March and April 2011.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. A May 1994 rating decision denied entitlement to service connection for chronic prostatitis based on the determination that there was no current diagnosis.

2. The Veteran did not submit a notice of disagreement with the May 1994 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 1994 rating decision.

3. An October 2008 rating decision denied entitlement to service connection for diabetes mellitus, type II, based on the determination that the evidence of record did not confirm the Veteran had been exposed to herbicides during service.

4. The Veteran did not submit a notice of disagreement with the October 2008 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 2008 rating decision.

5. The additional evidence presented since the RO decisions in May 1994 and October 2008 relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a prostate disability and diabetes mellitus.

6. Current diagnoses of prostate cancer and diabetes mellitus, type II are of record.

7. There is an approximate balance of positive and negative evidence as to whether the conditions of the Veteran's service involved duty or visitation in or near the Korean DMZ between April 1, 1968 and August 31, 1971, during which he may be presumed to have been exposed to herbicides.


CONCLUSIONS OF LAW

1. The May 1994 rating decision, which denied entitlement to service connection for a prostate disability, claimed as chronic prostatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the May 1994 rating decision is new and material, and the claim of entitlement to service connection for a prostate disability, now claimed as prostate cancer, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The October 2008 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

4. The additional evidence received since the October 2008 rating decision is new and material, and the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5. Resolving doubt in favor of the Veteran, service connection for prostate cancer as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6. Resolving doubt in favor of the Veteran, service connection for diabetes mellitus, type II, as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      Prostate Disability

At the time of the final rating decision in May 1994, whereby the RO denied the claim of service connection for chronic prostatitis, the evidence of record included the Veteran's service treatment records, which indicated he was treated in April 1971, March 1992, April 1992, and July 1992 for prostatitis.  Upon VA examination in February 1994, the VA examiner noted the Veteran had been treated on several occasions for acute prostatitis, but stated that the problem was inactive at that time, and the Veteran reported he was last treated approximately a year and a half prior to that examination.  Upon examination, the Veteran's genitourinary system was reported as normal.

The RO issued a rating decision in May 1994, denying the Veteran's claim of service connection for chronic prostatitis.  In particular, the RO determined that there was no current prostate disability.  The Veteran was notified of the May 1994 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the May 1994 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the May 1994 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in May 1994 includes a May 2010 letter from Dr. A.F.T.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in May 1994, and provides a current diagnosis of prostate cancer.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a prostate disability, claimed as chronic prostatitis, as it raises a reasonable possibility that the Veteran suffers a current prostate disability.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

      Diabetes Mellitus, Type II

At the time of the final rating decision in October 2008, whereby the RO denied the claim of service connection for diabetes mellitus, type II, the evidence of record included the Veteran's March 2008 claim in which he contended that his current diabetes mellitus, type II, was due to his exposure to Agent Orange while stationed in Korea during 1969 to 1971.  An April 2004 VA treatment note confirmed the diagnosis of diabetes mellitus, type II.  An April 2008 statement from the Veteran related that he served with the 6314th Security Police Squadron at Osan Air Base in Korea, where they were rotated in and out of the DMZ to train on and fire heavy weapons.  The Veteran included a copy of a February 1972 Airman Performance report confirming his assignment to the 6314th Security Police Squadron at Osan Air Base, and his full service personnel records confirmed that he was served with the 6314th Security Police Squadron at Osan Air Base in Korea from October 1970 to November 1971.  An April 2008 records search response from the National Personnel Records Center (NPRC) stated that there were no records of the Veteran's exposure to herbicides.  In an October 2008 statement, the Veteran indicated he served along the DMZ in 1970 in order to complete heavy weapons training, and reported he saw the North Korean towers.  

The RO issued a rating decision in October 2008, denying the Veteran's claim of service connection for diabetes mellitus, type II.  In particular, the RO determined that the Department of Defense had confirmed the use of Agent Orange along the DMZ in Korea from April 1968 through July 1969, more than one year prior to the Veteran's service in Korea, and that the evidence of record did not show that the Veteran had served in the Republic of Vietnam or otherwise had been exposed to herbicides.  The Veteran was notified of the October 2008 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the October 2008 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Since the final denial in October 2008, VA amended regulation 38 C.F.R. § 3.307(a), effective in February 2011.  38 C.F.R. § 3.307(a)(6)(iv) now states that a Veteran who, during active duty service, "served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  Further, the Veteran has submitted certifications of completion for heavy weapons training dated in November 1970 and September 1971, as well as lay statements from multiple individuals and photographs regarding a heavy weapons training course completed in part in the DMZ during the time period claimed by the Veteran.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in October 2008, and indicates the Veteran may have been exposed to herbicide agents during his service in Korea during the regulatory time period.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for diabetes mellitus, type II, as it raises a reasonable possibility that the Veteran's was exposed to herbicide agents during service.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era, or the Korean DMZ between April 1, 1968, and August 31, 1971, in a unit that operated in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Diabetes mellitus, type 2, and prostate cancer are such diseases.

      
Analysis

The Veteran's treatment records include current diagnoses of diabetes mellitus, type II, and prostate cancer.  See May 2010 Dr. A.F.T. letter (prostate cancer); March 2004 VA primary care clinic note (diabetes mellitus).

The Veteran contends that both his prostate cancer and diabetes mellitus are the result of his exposure to herbicide agents during his service in Korea.  See July 2011 notice of disagreement; December 2010 claim.

The Veteran's service personnel records confirm that he served with the 6314th Security Police Squadron at Osan Air Base in Korea from October 1970 to November 1971.  However, his service personnel and service treatment records do not reflect duty or visitation along the Korean DMZ.  Likewise, the Department of Defense has not included any Air Force unit in the listing of "identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and [August 1971]."

The Veteran contends that as part of his service as base ground defense with a Security Police Squadron in Korea at that time (October 1970 to November 1971), he was required to undergo a heavy weapons training course, known as "Combat Preparedness School."  The first part of the course was a classroom portion completed at Osan Air Base, and the second part took place on a firing range at the DMZ.  See, e.g., April 2013 Travel Board hearing testimony; May 2012 DRO hearing testimony; March 2011 Veteran statement.  The Veteran testified that he remembered completing the training along the DMZ, discussed the heavy weapons on which he trained, and stated that he remembered being able to see the North Korean guard towers.  See April 2013 Travel Board hearing testimony.

An April 2008 records search response from the NPRC stated that there were no records of the Veteran's exposure to herbicides.  In February 2012, a response from the Defense Personnel Records Information Retrieval System stated that November 1970 and September 1971 historical reports submitted by the 314th Air Division, the higher headquarters of the 6314th Security Police Squadron and 6314th Support Wing, did not document that the Veteran or any personnel were temporarily assigned to the DMZ for heavy weapons training.

However, the Veteran has submitted a March 2011 letter from an archivist at the Air Force Historical Research Agency, part of the Department of the Air Force.  The archivist stated that their repository is composed of official Air Force histories, and that the 6314th Security Police Squadron did not submit any histories.  Further, the 6314th Support Wing did not submit any histories after 1967, and the histories of the 314th Air Division did not discuss activities of the 6314th Security Police Squadron at all.  The archivist expressed his regret for the "glaring holes of our collection in this particular case...."  

In a March 2011 statement, S.L.O. states that he was stationed with the Veteran at Osan Air Base in from October 1970 to November 1971, and that they both were assigned to the 6314th Security Police Squadron.  Mr. S.L.O. states he also remembers going to the DMZ to complete heavy weapons training.  Mr. S.L.O's photograph appears next to that of the Veteran in the 1971 yearbook of the 6314th Security Police Squadron at Osan Air Base in Korea, as submitted by the Veteran, and as stated by Mr. S.L.O.

In a May 2012 statement, Col. M.B.M. states he was assigned as a captain to the 6314th Security Police Squadron at Osan Air Base from January 1970 to February 1971.  Col. M.B.M. states during that time, he was assigned by his commander to serve as Officer in Charge/Safety Officer for a heavy weapons live fire training class conducted on U.S. Army ranges at the DMZ, and that he believes the class was composed of enlisted Security Police personnel from bases in Korea.  He stated he recalled leaving Osan Air Base and convoying across Freedom Bridge to a U.S. Army installation, where they stayed.  Col. M.B.M. also stated that they spent three to five days firing machine guns and mortars.  Finally, Col. M.B.M. states a Col. P.A.C., who also served as a captain assigned to the Air Division Security Police during that period, might provide more details.

The Veteran's February 1971 Airman Performance Report includes a signature by Captain M.B.M. from the 6314th Security Police Squadron.

In a May 2012 statement, Col. P.A.C. states he served as a captain in Korea from September 1970 to October 1971, was assigned to the 314th Air Division Security Police staff, and worked for Lt. Col. S.F. and Lt. Col. R.E.F.  Col. P.A.C. states one of his duties was to run a combat security training course at Osan Air Base for security police assigned to the six security police units in South Korea, and that as part of the one or two week-long course, one of the twelve security police officers in Korea would lead the students to Camp Casey "where they would remain overnight...and then go to the firing ranges at the DMZ which was the only place[] where our larger weapons (50 Cal [sic], M8, 81mm Mortars, & LAWS) could be fired."  Col. P.A.C. related that the students would spend the day firing and eating on the ground.  Col. P.A.C. also provided the Veteran with five photographs he took on his trips to the DMZ.  Although Col. P.A.C. stated he could not remember if the Veteran attended the course, he indicated that "[a]ll graduates would have received a Certificate of Training," and that "if he graduated from the Course, [the Veteran] would have gone on an overnight trip to the DMZ and successfully fired the heavy weapons."

The Veteran has submitted copies of his Certificates of Training dated in November 1970 and September 1971, signed by Lt. Col. S.T.F. and Lt. Col. R.E.F., respectively.  These certificates state the Veteran successfully completed the "Air Forces Korea - 314th Air Division Combat Preparedness Training Course...."  The back of the November 1970 certificate states the Veteran qualified with the M-2 machine gun, the M-60 machine gun, the M-67 recoilless rifle, and the M-148 grenade launcher, as well as received familiarization training with the M-72 LAW.

Further, in the photographs submitted by the Veteran from Col. P.A.C., the Veteran has indicated which individual is Col. P.A.C., which corresponds to the description by Col. P.A.C. in his May 2012 statement.  In the same photograph, the veteran points out another individual, F.W.  The 1971 yearbook of the 6314th Security Police Squadron at Osan Air Base in Korea also contains a picture of F.W., who does appear to be the same person as in Col. P.A.C.'s picture from training in the DMZ.

Finally, in a March 2011 statement, B.S. states that he served with the 345th Security Police Squadron stationed at Kunsan Air Base in Korea from November 1969 to December 1970.  Mr. B.S. states that he also went through heavy weapons training, and that he stayed at an Army camp for the DMZ-part of the training, firing and tactics, about 1 to 1.5 kilometers from the Imjin River.  The Veteran submitted a copy of the April 1970 temporary orders for B.S., stating that he was temporarily assigned from Kunsan Air Base to Osan Air Based "[t]o attend a course in Combat Preparedness," and that he would be "attached to the 314th Air Division for the period of TDY."

The Board finds the lay statements of the Veteran, as well the other lay statements of record, concerning the heavy weapons training in or near the Korean DMZ are not only competent, but also are credible, to show that the Veteran served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  The lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Considering the competent and credible lay statements of record, as well as the certificates of completion, yearbook, photographs, and service personnel records, as well as the lack of affirmative evidence to the contrary, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran is entitled to a presumption of exposure to herbicide agents based on his service in or near the Korean DMZ between April 1, 1968 and August 31, 1971.  Accordingly, the Board finds that a grant of service connection is warranted for prostate cancer and diabetes mellitus, type 2, as due to exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a prostate disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


